Opinion issued June 13, 2013




                                      In The
                               Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-12-00707-CV
                            ———————————
                        JOEL D. MALLORY, Appellant
                                        V.
  J.P. MORGAN CHASE BANK, N.A., AS SUCCESSOR BY MERGER TO
  CHASE HOME FINANCE, L.L.C., AND CODILIS & STAWIARSKI, P.C.,
                          Appellees


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-64487

                          MEMORANDUM OPINION

      Appellant Joel Mallory filed suit against appellees J.P. Morgan Chase Bank,

N.A., as successor by merger to Chase Home Finance, L.L.C. (“J.P. Morgan

Chase”) and Codilis & Stawiarski, P.C., asserting claims under the Texas Deceptive

Trade Practices Act (“DTPA”) and the Texas Debt Collection Act (“TDCA”),
among other claims. See generally TEX. BUS. & COM. CODE ANN. chapter 17 (West

2011 & Supp. 2012); TEX. FIN. CODE ANN. chapter 392 (West 2011). The trial

court granted J.P. Morgan Chase’s motion for summary judgment as to all claims

asserted by Mallory against J.P. Morgan Chase.          Subsequently, the trial court

granted Codilis & Stawiarski’s motion to dismiss Mallory’s DTPA claims against

it. After the trial court signed this second order, Mallory filed a notice of appeal.

      Generally, appeals may be taken only from final judgments. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). We have no jurisdiction to hear

an appeal from a judgment that is not final, unless there is specific statutory

authority permitting an appeal before final judgment. See Stary v. DeBord, 967
S.W.2d 352, 352–53 (Tex. 1998); Iacono v. Lyons, 6 S.W.3d 715, 716–17 (Tex.

App.—Houston [1st Dist.] 1999, no pet.). Here, the record reflects that no final

judgment has been entered by the trial court in this case, because there is no order

disposing of the remaining claims pending against Codilis & Stawiarski.

      On May 13, 2013, the appellees filed a motion to dismiss this appeal for want

of jurisdiction because there is no final judgment. We requested appellant file a

response to the motion, and appellant filed a response on May 30, 2013. See TEX.

R. APP. P. 42.3. The response does not demonstrate grounds for continuing the

appeal.

                                           2
      Accordingly, we grant the motion and dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). We dismiss all pending motions

as moot.

                                 PER CURIAM

Panel consists of Justice Jennings, Brown, and Huddle.




                                        3